Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 01/20/2020 have been fully considered but they are not persuasive. Applicant argues the independent claim requires that the claimed client device, rather than a user, makes the determination that specific content (e.g., the claimed item record) is missing from the initially received message and subsequently retrieves the information based on this determination.  Examiner respectfully disagrees.   The instant application suggest this in paragraph 25: to enable a user (e.g., an event manager) to initiate access to certain content at specific times. More specifically, the live event manager device (202) may include functionality: (i) obtain content from the content management system in order to display such content to a user of the live event manager device (202), (ii) display the content (or a portion thereof) via an event management application (not shown) executing on the live event manager device (202); (iii) permit the user of the live event management application to select (or otherwise specify) content to be displayed on the client device (i.e., the client devices that are currently also concurrently viewing the live stream from the streaming server).  Therefore examiner believes that Siddique does in fact teach this. Further, applicant argues that Siddique is completely silent regarding any of the user devices making the claimed determination without any user interference (e.g., the user himself/herself identifying that one or more content may be missing). Said another way, none of the user devices of Siddique parses any messages and/or information sent to a user to determine whether any content is missing in the received messages and/or information, and automatically retrieves the missing content after making the determination.  “Without the user intereference” is not currently claimed in the instant application.  Therefore examiner believes this is taught with Siddique.   Applicant also argues that "determining, by the client device and after receiving the message, that the message does not include an item record specifying purchase information of the content shown in the media and subsequently transmitting a request to retrieve the item record."  Examiner respectfully disagrees,  Siddique teaches determining, by the client device and after receiving the message, that the message does not include an item record specifying purchase information of the content shown in the media and subsequently transmitting a request to retrieve the item record; receiving, in response to transmitting the request to retrieve the item record, the item record and subsequently displaying the item record as part of the message on a display of the client device; and receiving, by the client device and in response to displaying the message, analytics information, specifying that a user of the client device interacted with one selected from group consisting of: the message content  (¶105, ¶0124, ¶0366, api, has messaging abilities, which is located in the portal server, therefore coupled to the streaming server and the client device).  Further Siddique teaches in paragraph 181: the request can be made using HTTP request, RMI (remote method invocation), RPC (remote procedure call). The client instance then receives a response from the server. Reference is now made to FIG. 7B where an asynchronous mode of operation is shown in an exemplary embodiment. In this case, the user instance 201 makes a request to the server. A list 203 of shopping trip members and their information is maintained on the server for any given user. The list 203 is a list of users that have been selected by the client C6111 to participate in the shopping trip. In response to the client's request, the server then sends a response to the client 201 with the requested content. If the item is tagged for sharing, the server adds it to a list of shared items for that user. Other users on the shopping trip may request to view the shared items upon which the server sends the requisite response to this request. For instance, a user may view a product while browsing and may tag it as shared or add it to a share bin/folder. For instance, a user (C6111) may view a product and add it to a share bin. Other users (C6742, C5353) may then view the items in that bin. The shopping trip members list 203 may also be stored locally on the client's side in an alternative exemplary embodiment. Reference is now made to FIG. 7C where the synchronous mode of shopping is shown in exemplary embodiment. When a client instance 201 makes a request to the server to view a product, for example, an appropriate response is sent not only to the client requesting the information but also to all members on the shopping trip list who have selected that client's browsing contents (refer FIG. 20). In another exemplary embodiment, the synchronous mode works as follows: (1) A user, say USE RI, visits a product page. (2) The product is registered in a database as USER1′s last viewed page. (3) If another user, say USER2, has selected the option to show USER1's view, their view is updated with USER1's last viewed product. (4) When USER2 selects USER1's view, the view is updated every 3 seconds. (If there is no activity on part of USER2 for a given period of time, USER2's client application may pause polling the database to save bandwidth and other computational resources. Upon reactivation by USER2, view updating may resume). Thus, updating of the views may be server driven or client driven. Users can specify user access privileges to content that belongs to them. For example, they can set access privileges to various apparel items in their wardrobe allowing other users to access certain items and denying access to certain others. An icon notifies the user if the current view is being broadcast. The history of a trip is also available to the users. In an exemplary embodiment, this is done by showing the user the items that were registered in the database in step (2) above. This history can also be downloaded and saved by the users and can be viewed later. Reference is now made to FIG. 7D where the common mode of a shopping trip is shown in exemplary embodiment. In this figure, it is shown that several clients can simultaneously make a request and simultaneously receive a response. At any given time, any of the clients can send a request to the server to view an item, to explore an item (as discussed in reference to FIG. 36), etc. in exemplary embodiment. The following is a description of the communication protocol for the common mode of operation of a shopping trip. When a client sends a request to the server, it also monitors a channel on the server (could be a bit or a byte or any other data segment on the server in exemplary embodiment) to see if there any simultaneous requests made by other users. If no simultaneous requests are detected, the client completes the request and the server responds to all clients in the shopping trip with the appropriate information requested. For instance, if a catalogue item is viewed by one of the users, all other clients see that item. As another example, if a client turns over a 3D item, then all other clients see the item turned over from their respective views. If however, a simultaneous request is detected at the channel, then the client aborts its request and waits for a random amount of time before sending the request again. The random wait time increases with the number of unsuccessful attempts. If the response duration is lengthy, then requests are suspended until the response is completed by the server, in exemplary embodiment. Alternatively, a conflict management scheme may be implemented wherein the client also monitors the server's response for a possible conflict and sends the request when there are no conflicts. In yet another exemplary embodiment, the server may respond to requests if there are no conflicts and may simply pause if there is a conflict. These protocols also apply to peer-to-peer environments with the source of the data being the server and the requesting party being the client.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 9, 13, 15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20190058645A1 to Kellicker, and further in view of U.S. Patent Pub. NO. 20160381106 A1 to Conway et al. (“Conway”) and U.S. Patent Pub. NO. 20160210602 A1 to Siddique et al. (“Siddique”).

As to claim 1, Kellicker teaches a method for managing content distribution for an event being live- streamed (Fig 4, 7a), comprising: establishing, by the streaming server, a connection with a client device (Fig. 7a, ¶0006, ¶0034); providing, by the streaming server, and to the client device over the connection, media depicting the event (¶0032);   wherein the media is a live stream of the event or still images of the event (¶0029); while the streaming server is providing the media content to the client device: receiving, by the client device a message comprising message content that corresponds to a content shown in the media and from a messaging server connected to the streaming server and the client device wherein the message is associated with at least a portion of the content from the streaming server (¶0023,  media player application 114 may include a playback module 115 configured to request and receive media streaming content from a streaming server (e.g., the streaming server 120) and to render the media streaming content on a display of the client device 110.  The media player application 114 may also include a player analytics module 116 configured to determine, collect, and transmit analytics data associated with the client device 110) receiving analytics information from the client device, wherein the analytics information specifies that a user of the client device interacted with one selected from group consisting of content and content referenced (¶0031, the media player application 114 may utilize the player analytics module 116 to identify events associated with receiving the media chunks 155, receiving the master rendition list 152, receiving rendition chunk lists, user interactions associated with the media player application 114, user interactions associated with other applications (e.g., a web browser or a social media application), presenting the representation, events associated with a status of a the client device 110 (e.g., a battery level, a physical orientation of the client device 110, display settings of the client device 110, volume settings of the client device 110, movement of the client device 110, etc.), or a combination thereof.  Thus, events identified at the client device 110 may include events related to the media player application 114 as well as events unrelated to the media player application 114 or user interaction therewith).
	Kellicker does not teach receiving, by the client device and from a messaging server connected to the streaming server and the client device, a message from a messaging server to the client device, the messaging server communicatively coupled to the streaming server and the client device, wherein the message is associated with at least a portion comprising message content that corresponds to a content shown in the media, of the streaming content from the streaming server and wherein the client device is pre-registered, prior to the streaming server establishing the connection with the client device, to receive the message from the messaging server for the event prior to the streaming server establishing a connection with the client device.  Conway however teaches this limitation, Conway teaches receiving, by the client device and from a messaging server connected to the streaming server and the client device, a message from a messaging server to the client device, the messaging server communicatively coupled to the streaming server and the client device, wherein the message is associated with at least a portion comprising message content that corresponds to a content shown in the media, of the streaming content from the streaming server and wherein the client device is pre-registered, prior to the streaming server establishing the connection with the client device, to receive the message from the messaging server for the event prior to the streaming server establishing a connection with the client device (¶0011, ¶0060).  In view of the teachings of Conway, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker.  The suggestion/motivation would be a need to improve the user experience when delivering media content through streaming services.  
	Siddique teaches determining, by the client device and after receiving the message, that the message does not include an item record specifying purchase information of the content shown in the media and subsequently transmitting a request to retrieve the item record; receiving, in response to transmitting the request to retrieve the item record, the item record and subsequently displaying the item record as part of the message on a display of the client device; and receiving, by the client device and in response to displaying the message, analytics information, specifying that a user of the client device interacted with one selected from group consisting of: the message content  (¶105, ¶0124, ¶0366, api, has messaging abilities, which is located in the portal server, therefore coupled to the streaming server and the client device). In view of the teachings of Siddique, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker and Conway.  The suggestion/motivation would be to allow users to collaborate in online environments.

As to claim 2, Kellicker, Conway and Siddique teaches the method of claim 1, further comprising: prior to establishing the connection with the client device: issuing an invitation to an event application execution on the client device: and receiving a response to the invitation from the event application, wherein receiving the response triggers an establishment of the connection (Siddique, ¶0119, an invitation may be sent for an event in hang out zone, or social networking, event planning, ¶0247,  connect feature which allows the user to be in the application).  
As to claim 3, Kellicker, Conway and Siddique teach the method of claim 1, further comprising: Kellicker and Conway do not teach prior to issuing the message: receiving an activation notification from the live event manager device, wherein the message is issued in response to the activation notification (Kellicker, ¶0031, the media player application 114 may utilize the player analytics module 116 to identify events associated with receiving the media chunks 155, receiving the master rendition list 152, receiving rendition chunk lists, user interactions associated with the media player application 114, user interactions associated with other applications (e.g., a web browser or a social media application); generating a clothing item record; receiving an activation notification from the live event manager device, wherein the message is issued in response to the activation notification.  Siddique teaches prior to issuing the message: generating the item record (¶0146, clothing database).  In view of the teachings of Siddique, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker and Conway.  The suggestion/motivation would be to allow users to collaborate in online environments.
As to claim 8, Kellicker, Conway and Siddique teaches method of claim 1, wherein the client device is a mobile device (Kellicker, ¶0022).  
As to claim 9, Kellicker teaches a method for managing content distribution for an event being live- streamed (Fig 4, 7a), comprising: establishing, by the client device, a connection with a streaming server (Fig. 7a, ¶0006, ¶0034);   receiving, by the client device, and over the connection, media depicting the event, wherein the media is a live stream of the event or still images of the event; while the client device is receiving the media (¶0023,  media player application 114 may include a playback module 115 configured to request and receive media streaming content from a streaming server (e.g., the streaming server 120) and to render the media streaming content on a display of the client device 110.  The media player application 114 may also include a player analytics module 116 configured to determine, collect, and transmit analytics data associated with the client device 110);  receiving by the client device and from a messaging server coupled to the streaming server and the client device, a message   from a server, wherein comprises content which corresponds to at least a portion of the streaming content; displaying at least the portion of the content on the client device (¶0023,  media player application 114 may include a playback module 115 configured to request and receive media streaming content from a streaming server (e.g., the streaming server 120) and to render the media streaming content on a display of the client device 110.  The media player application 114 may also include a player analytics module 116 configured to determine, collect, and transmit analytics data associated with the client device 110); collecting, after the displaying, analytics information from the client device, wherein the analytics information specifies that the user of the client device interacted with content in the message (¶0023,  media player application 114 may include a playback module 115 configured to request and receive media streaming content from a streaming server (e.g., the streaming server 120) and to render the media streaming content on a display of the client device 110.  The media player application 114 may also include a player analytics module 116 configured to determine, collect, and transmit analytics data associated with the client device 110) receiving analytics information from the client device, wherein the analytics information specifies that a user of the client device interacted with one selected from group consisting of content and content referenced (¶0031, the media player application 114 may utilize the player analytics module 116 to identify events associated with receiving the media chunks 155, receiving the master rendition list 152, receiving rendition chunk lists, user interactions associated with the media player application 114, user interactions associated with other applications (e.g., a web browser or a social media application), presenting the representation, events associated with a status of a the client device 110 (e.g., a battery level, a physical orientation of the client device 110, display settings of the client device 110, volume settings of the client device 110, movement of the client device 110, etc.), or a combination thereof.  Thus, events identified at the client device 110 may include events related to the media player application 114 as well as events unrelated to the media player application 114 or user interaction therewith).
		Kellicker does not teach receiving, by the client device and from a messaging server coupled to the streaming server and the client device, a message, comprising a message content that corresponds a content shown in the media, wherein the client device is pre-registered, prior to the client device establishing the connection with the streaming server, to receive the message from the messaging server.  Conway however teaches this limitation, Conway teaches receiving a message from a messaging server to the client device and messages (¶0011, ¶0060).  In view of the teachings of Conway, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker.  The suggestion/motivation would be a need to improve the user experience when delivering media content through streaming services. 

	Siddique teaches determining, by the client device and after receiving the message, that the message does not include an item record specifying purchase information of the content shown in the media and subsequently transmitting a request to retrieve the item record; receiving, in response to the request to retrieve the item record, the item record and subsequently displaying the item record as part of the message content on a display of the client device; and collecting, by the client device and after the displaying, analytics information from the client device, wherein the analytics information specifies specifying that a user of the client device interacted with the message content. (¶105, ¶0366, api, has messaging abilities, which is located in the portal server, therefore coupled to the streaming server and the client device). In view of the teachings of Siddique, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker and Conway.  The suggestion/motivation would be to allow users to collaborate in online environments.

As to claim 13, Kellicker, Conway and Siddique teaches the method of claim 9, wherein the media is displayed in a live stream portion of a user interface, and the user interface is part of an event application executing on the client device (Kellicker, ¶0025).
As to claim 15, Kellicker, Conway and Siddique teaches the method of claim 9, wherein the client device is a mobile device (Kellicker, ¶0022).  
As to claim 21, see the rejection of claim 1.
As to claim 22, see the rejection of claim 9.
Claim 4, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellicker, Conway and Siddique as applied to claim 3, 9 and 13  above, and further in view of U.S. Patent Pub. NO. 20150324103 to Tepmongkol et al. (“Tepmongkol”).
As to claim 4, Kellicker, Conway and Siddique teaches the method of claim 3, Kellicker, Conway and Siddique do not teach wherein the activation notification is only valid for the item record.    Tepmongkol teaches wherein the activation notification is only valid for the item record (¶0028, tags associated with the clothing or looks).    In view of the teachings of Tepmongkol, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker, Conway and Siddique.  The suggestion/motivation would be a system to create a social network to share the appearances of an exclusive social group for sharing fashions.
 As to claim 5, Kellicker, Conway and Siddique teaches the method of claim 1, Kellicker, Conway and Siddique do not teach wherein the content shown in the media item record.  Tepmonkol teaches wherein the content shown in the media item record (¶0028, user interacting with a certain look or clothing).  In view of the teachings of Tepmongkol, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker, Conway and Siddique.  The suggestion/motivation would be a system to create a social network to share the appearances of an exclusive social group for sharing fashions.

As to claim 14, Kellicker, Conway and Siddique teaches the method of claim 13, Kellicker, Conway and Siddique  does not teach wherein a portion of the message content is displayed in an available looks portion of the user interface.  Tepmongkol teaches wherein a portion of the message content is displayed in an available looks portion of the user interface (¶0028, user interacting with a certain look or clothing).  In view of the teachings of Tepmongkol, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker, Conway and Siddique.  The suggestion/motivation would be a system to create a social network to share the appearances of an exclusive social group for sharing fashions.


Claim 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellicker, Conway and Siddique as applied to claims 1 and 9 above, and further in view of U.S. Patent Pub. NO. 20140035913 A1 to Higgins et al. (“Higgins”).
As to claim 6, Kellicker, Conway and Siddique teaches the method of claim 1, Kellicker, Conway and Siddique do not teach wherein the analytics information indicates that the user of the client device moved the content shown in the media to a lookbook portion of the event application.   Higgins teaches wherein the analytics information indicates that the user of the client device moved the content shown in the media to a lookbook portion of the event application (¶0037, ¶0041, clothing can be saved).  In view of the teachings of Higgins, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker, Conway and Siddique.  The suggestion/motivation would be to allow for the users to save time and increase their shopping options. 
As to claim 7, Kellicker, Conway and Siddique teaches the method of claim 1, Kellicker, Conway and Siddique do not teach wherein the analytics information indicates that the user of the client device moved of the message content to a lookbook portion of the event application.  Higgins teaches wherein the analytics information indicates that the user of the client device moved of the message content to a lookbook portion of the event application (¶0037, ¶0041, various items can be saved).  In view of the teachings of Higgins, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker, Conway and Siddique.  The suggestion/motivation would be to allow for the users to save time and increase their shopping options.
As to claim 12, Kellicker, Conway and Siddique teaches the method of claim 9, Kellicker, Conway and Siddique do not teach wherein the analytics information specifies that the user of the client device moved the content shown in the media to a lookbook portion of a user interface, and the user interface is a part of an event application executing on the client device.  Higgins teaches wherein the analytics information indicates that the user of the client device moved the content referenced by the message to a lookbook portion of a user interface of an event application executing on the client device (¶0037, ¶0041, clothing can be saved).  In view of the teachings of Higgins, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker, Conway and Siddique.  The suggestion/motivation would be to allow for the users to save time and increase their shopping options.


Claims 16, 18, 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20190058645A1 to Kellicker, and further in view of U.S. Patent Pub. NO. 20150324103 to Tepmongkol et al. (“Tepmongkol”) and Siddique.
As to claim 16, Kellicker teaches a method for managing content distribution for an event being live- streamed  (Fig 4, 7a), comprising: establishing, by the client device, a connection with a streaming server (Fig. 7a, ¶0006, ¶0034); receiving, by the client device, and over the connection, media depicting the event (¶0032); wherein the media is a live stream of the event or still images of the event, while the client device is receiving media from the streaming server (¶0032):    collecting, by the client device and after the displaying, analytics information specifying that a user 27WO 2018/161002PCT/US2018/020721 of the client device interacted with the clothing item record (¶0031, the media player application 114 may utilize the player analytics module 116 to identify events associated with receiving the media chunks 155, receiving the master rendition list 152, receiving rendition chunk lists, user interactions associated with the media player application 114, user interactions associated with other applications (e.g., a web browser or a social media application), presenting the representation, events associated with a status of a the client device 110 (e.g., a battery level, a physical orientation of the client device 110, display settings of the client device 110, volume settings of the client device 110, movement of the client device 110, etc.), or a combination thereof.  Thus, events identified at the client device 110 may include events related to the media player application 114 as well as events unrelated to the media player application 114 or user interaction therewith).  Kellicker does not teach receiving a message from a messaging server, wherein the message comprises a reference to a clothing item record for a clothing item, being displayed in the media issuing a request to content management server (CMS) for the clothing item record using the reference; receiving the clothing item record from the CMS; displaying at least the portion of the clothing item record on the client device;.  Tepamongkol teaches receiving a message from a messaging server, wherein the message comprises a reference to a clothing item record for a clothing item, wherein the clothing item is included in to at least a portion of the streaming content (¶0022, ¶0038, central database, misc files, retail vendor database); issuing in response to the determination and by the client device using the reference, a request to content management server (CMS) to retrieve the clothing item record using the reference (¶0146, retrieve an item number) ; receiving by the client device and in response to transmitting the request, the clothing item record from the CMS, and displaying the clothing item record as part of the message on a display of the client device (Fig. 1).   In view of the teachings of Tepmongkol, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker.  The suggestion/motivation would be a system to create a social network to share the appearances of an exclusive social group for sharing fashions.
		Siddique teaches collecting, by the client device and after the displaying, analytics information specifying that a user of the client device interacted with of the clothing item record. (¶105, ¶0366, api, has messaging abilities, which is located in the portal server, therefore coupled to the streaming server and the client device). In view of the teachings of Siddique, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker and Tepmogkol.  The suggestion/motivation would be to allow users to collaborate in online environments.

As to claim 18, Kellicker, Tepmongkol and Siddique teaches the method of claim 16, wherein the media is displayed in a live stream portion of a user interface, and the user interface is part of an event application executing on the client device (Kellicker, ¶0025). 
As to claim 19, Kellicker, Tepmongkol and Siddique teaches the method of claim 18, wherein a portion of the message content received by the client device is displayed in an available looks portion of the user interface (Temongkol, ¶0028, user interacting with a certain look or clothing).  .  
As to claim 20, Kellicker, Tepmongkol and Siddique teaches the method of claim 16, wherein the client device is a mobile device (Kellicker, ¶0022).  
As to claim 23, see the rejection of claim 16. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellicker, Tepmongkol and Siddique as applied to claim 16 above, and further in view of U.S. Patent Pub. NO. 20140035913 A1 to Higgins et al. (“Higgins”).
As to claim 17, Kellicker, Tepmongkol and Siddique teaches the method of claim 16, Kellicker, Tepmongkol and Siddique does not teach wherein the analytics information specifies that the user of the client device moved the clothing item referenced by the clothing item record to a lookbook portion of a user interface, and the user interface is part of an event application executing on the client device.  Higgins teaches wherein the analytics information specifies that the user of the client device moved the clothing item referenced by the clothing item record to a lookbook portion of a user interface, and the user interface is part of an event application executing on the client device.   (¶0037, ¶0041, clothing can be saved).  In view of the teachings of Higgins, it would have been obvious before the effective filing date of the invention to modify the teachings of Kellicker, Tepmongkol and Siddique.  The suggestion/motivation would be to allow for the users to save time and increase their shopping options. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421            

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421